                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


 STATE OF ALASKA, DEPARTMENT
 OF FISH AND GAME,

                Plaintiff,

          v.
                                           Case No. 3:20-cv-00195-SLG
 FEDERAL SUBSISTENCE BOARD, et
 al.,

                Defendants,

          and

 ORGANIZED VILLAGE OF KAKE,

                Intervenor-Defendant.



        ORDER RE JOINT MOTION FOR EXTENSION OF ADMINISTRATIVE
                 RECORD AND BRIEFING SCHEDULE

      The Court GRANTS the parties’ Joint Motion for Extension of Administrative

Record and Briefing Schedule at Docket 38.

      IT IS ORDERED THAT:

      The State and Federal Defendants will confer no later than February 18,

2021 to attempt to informally resolve any disagreements regarding the

administrative record. If any disagreements cannot be resolved informally, the

State will file any motion challenging the record no later than March 15, 2021.




        Case 3:20-cv-00195-SLG Document 39 Filed 01/21/21 Page 1 of 2
      Upon resolution of any challenges to the record, the parties will jointly submit

a briefing schedule to this court for approval. The proposed briefing schedule will

include page limitations.

      DATED this 21st day of January, 2021 at Anchorage, Alaska.

                                                /s/ Sharon L. Gleason
                                                UNITED STATES DISTRICT JUDGE




Case No. 3:20-cv-00195-SLG, SOA, Dept. of Fish and Game v. Federal Subsistence Board, et
al.
Order re Joint Motion for Review of Administrative Record and Briefing Schedule
Page 2 of 2
        Case 3:20-cv-00195-SLG Document 39 Filed 01/21/21 Page 2 of 2
